Webb, Judge.
This is an appeal from an order of the trial court dismissing plaintiffs’ actions for laches, unreasonable delay, and lack of diligence in prosecuting the action and in failing to effect service of process upon defendant until over seven months after the statute of limitation had run. See Childs v. Gatlin, 134 Ga. App. 778 (216 SE2d 360) (1975).
The court found as a fact that defendant had been living in Fulton County continuously since December 13, 1972, the date of the automobile collision; that she made no effort to conceal her whereabouts; that she had a telephone in her house continuously since the collision; and that upon moving to a new residence in April, 1973, she executed a change of address form with the post office and had received mail from various people delivered to her house. These findings are binding here. Kingston Development Co. v. Kenerly, 132 Ga. App. 346, 348 (1) (208 SE2d 118).
According to plaintiffs’ briefs the chosen method of perfecting service was "to stop all inquiry, wait a long time, then suddenly show up, surprising the defendant when they least expect it and think we’ve gone off looking somewhere else.” While plaintiffs contend that "There is nothing dumb about such a plan,” we will not hold, as a matter of law, that-there is anything diligent about it.

Judgments affirmed.


Deen, P. J., and Smith, J., concur.

Powell, Goldstein, Frazer & Murphy, Jerry B. Blackstock, Thomas P. Miller, for appellee.